Dismissed and Memorandum Opinion filed August 16, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00592-CR

                      GREGORY HICKMON, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1235748

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to the offense of burglary of a habitation. The
trial court deferred adjudication of guilt and sentenced appellant on February 9,
2009, to three years’ deferred adjudication community supervision. The State
subsequently filed a motion to adjudicate appellant’s guilt. In accordance with a
plea bargain agreement with the State, the trial court sentenced appellant on May
26, 2011, to two years’ confinement in the Institutional Division of the Texas
Department of Criminal Justice. Appellant’s notice of appeal was not filed until
July 13, 2016.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2